 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any other manner interfere with,restrain,or coerceour employees in the exercise of their right to self-organization,to form labororganizations,to join or assist the above-named labor organizations or any otherlabor organization,to bargain collectively through representatives of their ownchoosing,and engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection,or to refrain from any or all ofsuch activities.All ouremployees are free to become and remain,or to refrain from becoming orremaining,members of any labor organization,except to the extent that such rightmay be affected by an agreement authorized by Section 8(a) (3) of the Act as modifiedby theLabor-Management Reporting and Disclosure Act of 1959.RED BALL MOTOR FREIGHT, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify any of the above-named employees presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act[and the Universal Military Trainingand Service Act of 1948,as amended,]after discharge from the Armed Forces.Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or coveredby any othermaterial.Employees may communicate directly with the Board'sRegional Office, 6617Federal Office Building, 515 Rusk Avenue,Houston,Texas,77002,Telephone No.Capitol 8-0611,Extension 296, if they have any question concerning this notice orcompliance with its provisions.Carpenters Local#40,United Brotherhood of Carpenters andJoinersof America,AFL-CIO,and its Business Agent RobertStevenson[Stop&Shop,Inc.]andChester Smith and GeorgeD. Burnham.Case No. 1-CB-804(1-2). June 26, 1963DECISION AND ORDEROn March 8, 1963, Trial Examiner William F. Scharnikow issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondents had engaged in and were engaging in certainunfair labor practices and recommending that they cease and desisttherefrom and take certain affirmative action, as set forth in theattached Intermediate Report.Thereafter, the Respondents filed ex-ceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Leedom andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the en-tire record in this case, including the Intermediate Report, the ex-ceptions, and the brief, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, to the extent consistentherewith.143 NLRB No. 25. CARPENTERS LOCAL NO. 40, ETC.143The Trial Examiner found that Respondents violated Section8(b) (1) (A) and (2) by refusing to issue work permits to the Charg-ing Parties and by objecting to the Employer's hiring them.Heconcluded that Respondents thereby caused the Employer to refuseto hire in violation of Section 8(a)(3).The facts clearly revealthat Respondents requested the Employer not to hire Burnham andSmith because they had been denied work permits.We concludethat by this conduct Respondentsattemptedto cause the Employerto refuse to hire Burnham and Smith in violation of Section 8 (a) (3),and that Respondents thus violated Section 8(b) (1) (A) and (2) ofthe Act.We do not agree, however, that Respondents unlawfullycausedtheEmployerto discriminate against them.Burnham and Smithwere members of another local of the Carpenters International.They were aware that the constitution of the International prohibiteda member from going to work in the jurisdiction of another localwithout a work permit from that local.They had every intention ofadhering to that constitutional requirement.The decisive causativefactor here is that neither would accept employment unless Respond-ent local first granted them work permits.Our dissenting colleague contends that the refusal of the employeesto accept employment may not be considered because the employeeswere "coerced" by the Union's threat to subject them to charges ifthey went to work without a permit.But the granting or withhold-ing of work permits in the absence of an agreement or understandingwith an employer requiring such permits as a condition of obtainingemployment is an internal union matter which is protected by theproviso to Section 8(b) (1) (A).Contrary to the conclusion of thedissent, we believe the evidence in this case is insufficient to supporta finding that there was any such understanding or agreement.TheRespondents thus have no obligation under the contract or under thelaw to grant the permits.As the Employer's collective-bargainingcontract with Respondent local contains no hiring or union-securityprovisions, we find that Respondents' refusal to grant work permitsto Burnham and Smith did not restrain or coerce them in the statu-tory sense.Accordingly, we shall not adopt that portion of the Trial Exam-iner's recommended remedy which requires the Respondent local toreimburse Burnham and Smith for loss of earnings resulting fromtheir refusal to accept employment without work permits.ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner with the following modifications : 144DECISIONS OF NATIONALLABORRELATIONS BOARD1.In the section marked "A," substitute in paragraph (1) (b) theword "Attempting" for the words "Causing or attempting."2. In the section marked "B", delete paragraph (1) (b), and change"(c)" and "(d)" to "(b)" and "(c)," respectively.3. In the notice, delete the words "cause or" in the second indentedparagraph, and delete the third indented paragraph.MEMBERLEEDOM,dissenting in part :I concur with my colleagues' conclusion that the Respondents vio-lated Section 8(b) (2) and (1) (A). I would find, however, that Re-spondents not only attempted to cause the Employer unlawfully todiscriminate against Burnham and Smith, as my colleagues find, butthat they in fact caused such discrimination.Thus, as found by the Trial Examiner, Respondents refused toissueworking permits to Burnham and Smith; in their presencedirected the Employer's foreman, Nevers, not to hire them; and inNevers' presence warned them they would "be subject to charges, ifthey went to work without a permit." Further, Nevers acquiesced inRespondents' directive by telling Burnham and Smith, in RespondentStevenson's presence, that "the job is here for you if you get squaredaway."These facts establish in my opinion that at least with respect toBurnham and Smith, the Respondents and the Employer reached anagreementor understanding to require working permits from the Re-spondent Union as a condition of employment. They further establishthat Burnham and Smith were denied employment pursuant to suchagreement.In this connection, the testimony concerning Burnham'sand Smith's reluctance to accept employment without working per-mits does not warrant a conclusion that such decision was voluntary.Such reluctance must, in my opinion, be deemed involuntary when ashere, it is expressed in the context of statements by the Employer andthe Union establishing both the futility of seeking employment with-out permits and the futility of seeking the permits.Under all the circumstances, therefore, I would find in agreementwith the TrialExaminer, that the Respondents caused the Employerto refuseemployment to Burnham and Smith in violation of Section8(a) (3), and thereby violated Section 8(b) (1) (A) and (2).As Iregard Burnham's and Smith's "reluctance" to accept employment onthe Cambridge job without working permits from the Unionas essen-tially of an involuntary nature,I see no reasonwhy it should bar theusual backpay remedy.INTERMEDIATE REPORT ANDRECOMMENDED ORDERSTATEMENT OF THE CASEThe complaint in the present case was issued against Carpenters Local #40,United Brotherhood of Carpenters and Joiners of America,AFL-CIO,and its busi- CARPENTERS LOCAL NO. 40, ETC.145ness agent, Robert Stevenson (hereinafter collectively referred to as the Respondentsand, individually, as the Respondent and the Respondent Stevenson, respectively) oncharges filed by Chester Smith and George D. Burnham.'The complaint alleges,but the Respondents' answer denies, that on or about November 2, 1962, the Re-spondents committed unfair labor practices affecting commerce within the meaningof Sections 8(b)(1)(A) and (2), and 2(6) and (7) of the National Labor RelationsAct as amended, 29 U.S.C., Sec. 151et seq.,by compelling Stop & Shop, Inc., anemployer, (1) to employ only members of the Respondent or persons approved by theRespondent, and (2) to discriminate against Smith and Burnham in regard to theterms or conditions of their hire or tenure, either because they were not members ofthe Respondent or because the Respondent had withdrawn its consent to their con-tinued employment.Pursuant to notice, a hearing was held at Boston, Massachusetts, on January 17,1963, before Trial Examiner William F. Scharnikow.The General Counsel andtheRespondents appeared by counsel and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evidence bearingupon the issues. Since the hearing, I have received and considered briefs submittedby the General Counsel and the Respondent.Upon the entire record in the case and my observation of the witnesses, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERStop & Shop, Inc., a Massachusetts corporation whose principal office and place ofbusiness is located in Boston, Massachusetts, has been, and is, engaged in the retailsales of groceries, household commodities, and related products.During the rep-resentative year preceding the issuance of the complaint, Stop & Shop, Inc., has soldproducts of a value exceeding $500,000, more than $50,000 of which by value weretransported and delivered to it in Massachusetts directly from States of the UnitedStates other than the State or Commonwealth of Massachusetts.I find that Stop & Shop, Inc., is engaged in commerce within the meaning of theAct and that it will effectuate the policies of the Act for the Board to entertainjurisdiction in the present case.H. THE RESPONDENTSThe Respondent, Carpenters Local #40, United Brotherhood of Carpenters andJoiners of America, AFL-CIO, is a labor organization within the meaning of the Actand is affiliated with the Carpenters' District Council of Boston and Vicinty, AFL-CIO, hereinafter referred to as the Boston District Council.The Respondent RobertStevenson, is business agent of the Respondent Local and its agent within the mean-ing of the Act.III.THE UNFAIR LABOR PRACTICESGeorge D. Burnham and Chester Smith worked for Stop & Shop as carpenters onthe construction of a new store in Woburn, Massachusetts, until October 26, 1962,when the carpentry was completed.Roland Nevers, Stop & Shop's carpenter foreman,asked them whether they wanted to work for Stop & Shop on another store in Cam-bridge,Massachusetts, and suggested that they come to see him there during thefollowing week.Accordingly, Burnham and Smith visited the Cambridge job onMonday, October 29, and (since Nevers then told them the job was not ready),again on Thursday, November 1, when Nevers said they could come to work thefollowing Monday morning, November 5.Unlike the Woburn job, the Cambridge job was within the territorial jurisdictionof the Boston District Council, of which the Respondent is a member and with whichStop & Shop has had a contract covering its carpenters working in that area sinceMay 15, 1961. Burnham and Smith (and also Foreman Nevers) were members ofCarpenters' Locals outside of, and unaffiliated with, the Boston District Council.Stop & Shop's contract with the Boston District Council presented no obstacle toBurnham's and Smith's employment on the Cambridge job, since the contractcontains no hiring or union-security provisions.But the Carpenters' Internationalconstitution provides that, "A member who desires to work in another jurisdiction . . .shall before going to work, secure a Working Permit in writing from the Local Union1The charges were filed on November 7, 1962, and served upon the Respondents on thesame day.The complaint was issued on December 19, 1962, and served upon the Re-spondents on December20, 1962. 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDor District Council in the jurisdiction where the work is secured", and also that theDistrict Council may impose upon any member who violates the constitution withinits jurisdiction, "such penalties as they deem the case requires," including fine andsuspension or expulsion from membership (sec. 46C, 26E, 55, 56, and 57).To comply with these provisions, Burnham telephoned Robert Stevenson, theRespondent's business agent, during the evening of Thursday, November 1; toldStevenson he "had a job to go to the following Monday . . . morning"; and askedwhether he had to come to the Respondent's office in Boston to get a working permit.Stevenson said that he did not know whether he would give Burnham a permit be-cause none of the Respondent's members had jobs with Nevers, but that he would seeNevers the following morning and would give Burnham a definite answer.On the next morning, Friday, November 2, Burnham and Smith met with ForemanNevers and Business Agent Stevenson on the Cambridge job.During their conversa-tion, Stevenson refused to issue working permits to Burnham and Smith, sayingthat the Respondent "had an awful lot of men" out of work and that Burnham andSmith would "be subject to charges if they went to work withouta permit." 2Although Stevenson denied it in his testimony, I find, upon what I believe to bethe credible testimony of Nevers, Burnham, and William McCue (another carpenterwho was already working on the job), that Stevenson also told Foreman Nevers notto put Burnham and Smith to work.3 The conversation ended with Nevers' tellingBurnham and Smith, in Stevenson's presence, "Boys, there it is, the job is here foryou if you get squared away."Neither Burnham nor Smith made any further attempt to go to work on the Cam-bridge job.Smith did not testify, but Burnham testified that even if Nevers had beenwilling to hire him, he would not have taken the job without a working permit.Nevers, however, testified that, as he had told Burnham and Smith in Stevenson'spresence, it was up to them to "workitout amongyourselves," and that he wouldhave put Burnham and Smith to work only if they secured permits.ConclusionsIn the foregoing discussion and consideration of the evidence, I have already found,contrary to Stevenson's testimony, that, as business agent of the Respondent Local, henot only refused to issue working permits to Burnham and Smith, but on this basis,told Foreman Nevers not to hire Burnham and Smith. I further find, upon theevidence, that Nevers' thereupon refused to hire the two men.These were the onlyfactual disputes presented.There remains the question of whether, since Burnhamtestified that, as a member of Carpenters, he would not have worked on the Cambridgejob without the working permit required by the Carpenters' constitution, it can besaid that the RespondentscausedStop & Shop to discriminate against Burnham andSmith in violation of Section 8(a)(3) of the Act and thus committed unfair laborpractices within the meaning of Section 8(b)(1) and (2) of the Act.In his brief, the General Counsel states his position on this point in the followinglanguage:Counsel for the General Counsel does not contend that a violation of the Actexistswhen union members voluntarily adhere to union rules by obtaining awork permit from a Local Union in whose jurisdiction work is sought.Nor is8In his testimony, Stevenson admitted refusing to issue the permits on Burnham's andSmith's requestsand remindingthem of the charges which might be made against themif they worked without a permit, although he was not sure whether Nevers was presentat the momentNevers testified that he heard Stevenson refuse to give Burnham andSmith working permitsand Icredit his testimony.Burnham testified that Stevensontwice refused their requests for working permits on this occasion, first, in answer to aquestion by Nevers,and again, in a side conversation with Burnham and Smithwhich theythereupon reported to Nevers.Smith did not testify.8Nevers at first testified that he could not remember Stevenson's having made such astatement but, upon the General Counsel's showing him his pretrial affidavit,he testifiedthat he then remembered Stevenson had in fact hold him he could not use Burnham andSmith at all.Burnham's testimony and McCue's testimony were to the sameeffect.Ac-cording to Burnham,"Mr. Nevers asked Mr. Stevenson why he couldn't hire Chester Smithand myself.Mr. Stevenson said that he didn't have any of his Local 40 men working onthisjob and that he would not give us a permit until he had a couple of his men workingforMr. Nevers,or for Stop & Shop."And, according to McCue,he overheard Stevensonsay either"I can't clear those men,"or "I won't okay those men," or"I can't okay thosemen." CARPENTERS LOCAL NO. 40, ETC.147there necessarily a violation if a union member is denied a work permit andreminded of its obligations under its constitution, bylaws or trade rules 4Thedifference between a lawful act and one proscribed by law is dependent uponwhether the employee alone is given the opportunity to decide on whether towork without a permit. If a union causes or attempts to cause an Employerto deny employment, then it is pulling the rug from under the employee. Ineffect, it is depriving him from making a free choice and forcing him to be agood union member in derogation of his rights .5The Board has repeatedlyfound violations of 8(b)(2) and (1)(A) when unions have engaged in thisconduct.Plumbers and Steamfitters, Local 100 (Beard Plumbing Company),128 NLRB 398 and the cases cited therein;Local 215, I.B.E.W.,136 NLRB 1618.On the other hand, Respondents' counsel asserts in his brief that:We do not dispute the proposition that a union may not enlist the aid of anemployer to enforce its constitutional provisions.Thus it may not compel anemployer to refuse employment to persons without a work permit. This is notthe case here for there was no need to seek the employer's support. If there isanything that is clear in this record, it is that the men involved were aware oftheir union obligations and would not accept employment without first securinga work permit.Nevers had nothing to do with their not going to work.Hedid not deny them employment or condition their employment upon unionapproval.Since the men would not accept employment without a permit, thesituation never got to the point where Nevers had to make any decisions withrespect to their employment.Upon consideration of these arguments, I conclude, in agreement with the Gen-eralCounsel, that the Respondents violated Section 8(b)(1) and (2) of the Act.Upon the fact found, it is clear that the Respondents refused to issue working permitsto Burnham and Smith and, through Respondent Stevenson's statement to ForemanNevers, objected to Stop & Shop's hire of Burnham and Smith. By this combinationof acts, the Respondents caused Stop & Shop to refuse to hire Burnham and Smith andthus to discriminate against them in violation of Section 8(a)(3) of the Act.TheRespondents thereby prevented Burnham's and Smith's hire on the Cambridge joband committed unfair labor practices within the meaning of Section 8 (b) (1) (A) and(2) of the Act .6IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents, set forth in section III, above, occurring inconnection with the operations of the Employer described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYSince it has been found that the Respondents have engaged in unfair labor practiceswithin the meaning of Section 8(b)(1)(A) and Section 8(b)(2) of the Act, I willrecommend that they cease and desist therefrom and that the Respondent Local takecertain affirmative action in order to effectuate the policies of the Act.Ithas been found that, in violating Section 8(b)(1) and (2) of the Act, theRespondents objected to, and prevented Stop & Shop's hire of Chester Smith andGeorge D. Burnham. Accordingly, it will be recommended that: (1) the RespondentLocal notify Stop & Shop in writing, and furnish copies of the notice to Smith andBurnham, that it has withdrawn its objections to the employment of Smith and Burn-ham; and (2) the Respondent Local make Smith and Burnham whole for any loss ofpay each may have suffered by reason of the Respondent's preventing his hire by* The General Counsel cites OhioValley Carpenters District Council, United Brotherhoodof Carpenters, etc. (E. M. Readington Co, et al.),131 NLRB 11315The General Counsel at this point citesRadio Officers Union of Commercial Teleg-raphers v. N.L.R.B.,347 U S. 17.0 See theRadio Officerscase,supra.In view of my findings and conclusions, it is un-necessary to consider the General Counsel's additional argument that, as a member ofanother 'Carpenters' Local, Foreman Nevers acted as agent of the Respondent Local, aswell as agent of Stop & Shop, in refusing to hire Burnham and Smith, and therefore thatthe Respondent Local was also directly accountable for Nevers' acts717 -6 72-64-vol 143-11 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDStop & Shop on the Cambridge, Massachusetts, job on November 5, 1962. Such lossin pay shall be computed in accordance with the formula stated in F. W.WoolworthCompany,90 NLRB 289. Furthermore, it will be recommended that the RespondentLocal pay interest on said sums, such interest to be computed at the rate of 6 percentper annum and, using theWoolworthformula, to accrue commencing with the lastday of each calendar quarter of the period on the amount due and owing for eachquarterly period.Isis Plumbing & Heating Co.,138 NLRB 716.Upon the above findings of fact, and upon the entire record in the case, I makethe following:CONCLUSIONS OF LAW1. Stop & Shop, Inc., a Massachusetts corporation,is anemployer engaged in com-merce within the meaning of Section 2(2), (6), and (7) of the Act.2.Carpenters Local #40, United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, is a labor organization within the meaning of Section 2(5) ofthe Act and the Respondent, Robert Stevenson, is its agent.3.By causing Stop & Shop, Inc., an employer, to discriminate against ChesterSmith an(] George D. Burnham in violation of Section 8(a)(3) of the Act, theRespondents engaged in, and are engaging in, unfair labor practices within the mean-ing of Section 8(b) (1) (A) and (2) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, it is recommended:A. That the Respondent Carpenters Local #40, United Brotherhood of Carpentersand Joiners of America, AFL-CIO, its officers, its agents (including the Respondent,Robert Stevenson), and its successors and assigns, shall:1.Cease and desist from:(a)Restraining or coercing employees or prospective employees of Stop & Shop,Inc., in the exercise of their rights guaranteed by Section 7 of the Act.(b)Causing or attempting to cause Stop & Shop, Inc., or any other employer todiscriminate against an employee or prospective employee in violation of Section8 (a) (3) of the Act.B. That the Respondent Carpenters Local #40, United Brotherhood of Carpentersand Joiners of America, AFL-CIO:1.Take the following affirmative action which it is found will effectuate the policiesof the Act:(a)Notify Stop & Shop, Inc., in writing, and furnish copies to Chester Smith andGeorge D. Burnham, that it has withdrawn its objections to the employment of Smithand Burnham.(b)Make whole Chester Smith and George D. Burnham, in the manner set forthin the section entitled, "The remedy," for any loss of pay he may have suffered asa result of the Respondents' having prevented his hire by Stop & Shop, Inc., onNovember 5, 1962.(c)Post copies of the notice attached hereto and marked Appendix, in conspicuousplaces at its business office in Boston, Massachusetts, where notices to members arecustomarily posted.vCopies of said notice to be furnished by the Regional Directorfor the First Region, shall after being signed by a representative of the Respondentbe posted by it immediately upon receipt thereof and maintained for a period of 60consecutive days thereafter.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the First Region in writing, within 20 daysfrom the date of receipt of this Intermediate Report and Recommended Order whatsteps it has taken to comply herewith.87 If this Recommended Order is adopted by the Board, the words "A Decision and Order"shall be substituted for the words "The Recommended Order of a Trial Examiner" in thenotice.If the Board's Order is enforced by a decree of a United States Court of Appeals,the notice will be further amended by the substitution of the words "A Decree of theUnited States Court of Appeals, Enforcing an Order"for the words "A Decision andOrder."8If this Recommended Order is adopted by the Board,this provision shall be modifiedto read: "Notify the Regional Director for the First Region, in writing, within 10 daysfrom the date of this Order, what steps the Respondents have taken to comply herewith." ALLIED BEVERAGE DISTRIBUTING CO., ETC.149APPENDIXNOTICETO ALL OURMEMBERS AND THE MEMBERS OF OTHER LOCALS OF THE UNITEDBROTHERHOODOF CARPENTERSAND JOINERS OF AMERICA,AFL-CIO, AND TO ALLEMPLOYEES AND PROSPECTIVE EMPLOYEES OF STOP & SHOP, INC.Pursuant to the RecommendedOrder of a TrialExaminer ofthe National LaborRelations Board, and in order to effectuate the policies of theNational Labor Rela-tionsAct, as amended, we hereby notify you that:WE WILL NOTrestrain or coerce employees or prospective employees of Stop &Shop,Inc., in the exercise of their rights guaranteedby Section 7 of the NationalLaborRelationsAct as amended.WE WILL NOTcause or attempt to causeStop & Shop,Inc., or any other em-ployer,to discriminate against an employee or prospective employee in violationof Section8 (a) (3) ofthe Act.WE WILL make Chester Smith and GeorgeD. Burnham whole for any loss ofpay suffered by them asa resultof theirnot beinghired by Stop & Shop,Inc., onNovember 5, 1962.CARPENTERSLOCAL #40,UNITED BROTHERHOOD OFCARPENTERS AND JOINERS OF AMERICA,AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This noticemust remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, orcovered byany other material.Employees may communicatedirectlywiththe Board'sRegional Office, BostonFive Cents Savings Bank Building,24 School Street,Boston,Massachusetts,02108,TelephoneNumber Lafayette3-8100, if they have any question concerning thisnotice or compliance with its provisions.Allied Beverage Distributing Co.; Mack Distributing Company;Hi-StateBeverage Co.; The Columbus Distributing Co.;August Wagner Breweries,Inc.; Fifer Distributing Co., Inc.;Mid-OhioDistributingCo.;York Beer Distributors, Inc;Scioto Beverages Co.; Imperial Beer Distributors,Inc.;HillDistributing Co.; Capitol Beverage Distributing Co.; Am-bassador DistributingCo.;FayDistributing Co.; and ThePerfecto Distributing Co.andTruck Drivers Union,Local No.413, affiliated with The International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America,Petitioner.Case No. 9-RC-5279. June 26, 1963DECISION AND ORDERUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Mark M. Reynolds,hearing officer.The hearing officer's rulings made at the hearing arefreefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Brown].143 NLRB No. 21.